Citation Nr: 1037808	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, prior to June 5, 
2008.

2.  Entitlement to an initial staged rating in excess of 20 
percent for degenerative disc disease of the lumbar spine, from 
August 1, 2008, through March 3, 2009.

3.  Entitlement to an initial staged rating in excess of 40 
percent for degenerative disc disease of the lumbar spine, from 
March 4, 2009.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1962 to March 1965.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted entitlement to service connection for 
degenerative disc disease of the lumbar spine with an initial 
evaluation of 20 percent, effective June 6, 2005.  A June 2009 
rating decision granted a temporary evaluation of 100 percent 
rating effective June 5, 2008, through July 31, 2008, for 
surgical or other treatment necessitating convalescence.  A June 
2009 rating decision granted an increased rating of 40 percent 
for degenerative disc disease, effective March 4, 2009.  The 
Court has held that a "decision awarding a higher rating, but 
less than the maximum available benefit . . . does not . . . 
abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the Board may proceed to 
adjudicate the appeal.

The appellant requested a personal hearing before a Member of the 
Board at the RO in his June 2006 substantive appeal.  An August 
2007 letter from the RO informed him that he was scheduled for a 
hearing in October 2007.  The claims file indicates that the 
appellant failed to report to the October 2007 hearing.  Thus, 
his request for a hearing is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

This case was previously before the Board in January 2009 and 
remanded for additional development.  The appellant's 
representative argued that the appellant is entitled to an 
earlier effective date for his service-connected degenerative 
disc disease of the lumbar spine.  See February 2007 VA Form 646.  
The January 2009 Board remand referred the issue to the Agency of 
Original Jurisdiction (AOJ).  However, there is no evidence the 
issue was adjudicated.  

The issue of entitlement to an earlier effective date for 
the award of service connection for degenerative disc 
disease of the lumbar spine has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the January 2009 remand, the Board stated that VA must 
schedule the appellant for a VA examination to assess the current 
level of his back disability.  The remand noted that the medical 
evidence of record described objective neurologic abnormalities 
associated with his degenerative disc disease of the lumbar 
spine, including genital/urinary problems.  The Board specified 
that the new VA examination should address all associated 
objective neurologic abnormalities, including sciatica if it is 
found.  The appellant was seen for a VA examination in March 
2009.  The March 2009 VA examination report noted that the 
appellant had urgency of bowels and some erectile dysfunction.  
However, the examiner did not indicate whether they were related 
to his back disability.  The March 2010 examiner noted that there 
was some tenderness in the sciatic area over the hip.  The 
examiner tested sensory sensation of the appellant's extremities, 
and noted that the left foot was much cooler to the touch than 
the right foot.  However, the examination report does not 
indicate whether the appellant had sciatica or other neurologic 
abnormalities related to his service-connected back disability.  

The Board is obligated by law to ensure that the AOJ complies 
with its directives.  The Court has stated that compliance by the 
Board or the AOJ is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The March 2009 VA 
examination report does not reflect that the AOJ substantially 
complied with the Board's January 2009 remand.  The VA examiner 
failed to indicate whether the appellant's urgency of bowels and 
erectile dysfunction were related to his back disability and 
whether the appellant had sciatica or other neurologic 
abnormalities related to his service-connected back disability.  
Thus, as there has not been substantial compliance with the 
January 2009 remand, the appellant's claim must be remanded for a 
VA examination.  See Stegall, 11 Vet. App. at 271.

After reviewing the record, the Board also finds that the VA has 
not completed its duty to assist under the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Specifically, there appear to be outstanding 
treatment records.  In a statement received in July 2009, the 
appellant noted that he had an appointment at Iron Mountain VA 
Medical Center (VAMC) in June 2009, and requested that VA obtain 
the record.  The claims folder does not contain the VA treatment 
record.  The last VA clinical record in the claims folder is a 
March 2009 VA examination report.  Records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The missing VA record may be material to the appellant's 
claim since it may provide a better picture of the current status 
of the appellant's lumbar spine disability.  Thus, an effort 
should be made to locate the June 2009 VA treatment record and 
any other pertinent VA treatment records so they can be 
associated with the appellant's claims folder.

Additionally, in the statement received in July 2009, the 
appellant noted that he went to the emergency room at Grandview 
Health System in April 2009.  He specifically requested that the 
AOJ obtain the record of his treatment and provided an address.  
The claims folder does not contain the Grandview Health System 
record.  The missing record may be material to the appellant's 
claim since it may provide a better picture of the current state 
of the appellant's back disability.  Thus, the April 2009 
Grandview Health System record should be secured.  

The appellant claims that he is unable to work due to his 
service-connected lumbar spine disability.  The issue of TDIU was 
referred in the January 2009 Board remand, but there is no 
evidence that the claim has been adjudicated.  In a June 2009 
statement, the appellant again stated that he is unable to work 
due to his service-connected disability.  If the claimant or the 
record reasonably raises the question of whether the appellant is 
unemployable due to service-connected disability, including for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating for 
compensation purposes based on individual unemployability (TDIU), 
to include as a result of that disability, is warranted.  See 
Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  As the AOJ has 
not yet considered whether the appellant is entitled to TDIU, the 
issue must be remanded to the AOJ for consideration.  See Rice, 
22 Vet.App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA treatment 
records, to include the appellant's records 
from Iron Mountain, Michigan, VAMC, to 
include the June 2009 VA treatment record 
referenced by the appellant in the July 2009 
statement.  If no records are available, 
please indicate this fact.

2.  After securing any necessary 
authorization or medical releases, the RO 
should request, and associate with the claims 
file, treatment reports from the Grandview 
Health System, to include the April 2009 
emergency room record referenced by the 
appellant in the July 2009 statement.  If no 
records are available, please indicate this 
fact.

3.  After an appropriate period of time for 
response from the Grandview Health System, 
and Iron Mountain VAMC, has passed, schedule 
the appellant for a VA examination to 
determine the following:

*	Determine the nature and severity of his 
service-connected degenerative disc 
disease of the lumbar spine, to include 
any neurological abnormalities. 

*	Conduct all testing and evaluation needed 
to make these determinations, including a 
physical examination.  The examiner should 
identify and completely describe all 
current symptomatology.

*	The VA examiner should determine whether 
the appellant's urgency of bowels and/or 
erectile dysfunction are at least as 
likely as not manifestations of his 
service-connected degenerative disc 
disease of the lumbar spine. 

*	If any sciatica is found, indicate whether 
it is at least as likely as not a 
manifestation of the service-connected 
degenerative disc disease of the lumbar 
spine. 

*	The examination report must include ranges 
of motion, with notations as to the degree 
of motion at which the appellant 
experiences pain, if any.  The degree of 
any additional functional impairment due 
to pain, including on use, should be set 
forth in additional degrees of limitation 
of range of motion.  

The claims folder must be made available to 
the examiner for review in connection with 
the examination, including a complete copy of 
this remand.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the appellant's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.

4.  Provide the Veteran and his 
representative with VCAA notice as to the 
issue of entitlement to a total rating for 
compensation purposes based on individual 
unemployability, and afford the appropriate 
period to respond.  Thereafter, undertake any 
other development deemed appropriate, to 
include a VA examination to determine whether 
the Veteran's service-connected disabilities, 
considered in combination, render him 
unemployable.  

5.  Thereafter, the AOJ should readjudicate 
the increased rating issue on appeal, and 
adjudicate the TDIU issue.  If any benefit 
sought is not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



